Title: To John Adams from Charles Lee, 22 June 1797
From: Lee, Charles
To: Adams, John



Philadelphia 22 June 1797

In obedience to the letter of the President of the United States to the Attorney General of the United States bearing date the 20th of this month we have maturely considered the original letter signed Wm. Blount dated at Col Kings Ironworks 21st april 1797 addressed to a person of the name of Carey and the several questions propounded by the President and most respectfully report our opinions.
1st. That the letter is evidence of a crime.
2dly. That the crime is within the denomination of a misdemeanor.
3dly. That William Blount the supposed author being a Senator of the State of Tenessee in the Congress of the United States is liable to Impeachment for the said crime before the Senate of the United States.
Charles Lee Attorney General U.S.W: Rawls atty. U.S. Pennsyl. Dist.Wm Lewis